 

Exhibit 10.1

 

[FORM OF] SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of October 15,
2020, by and among Nephros, Inc., a Delaware corporation (the “Company”), and
the purchasers identified on the signature page hereto (including each
purchaser’s successors and assigns, individually, a “Purchaser,” and
collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to issue and sell
to the Purchasers, and the Purchasers desire to purchase from the Company,
securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 1.1:

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (a) the Purchasers’ obligations to pay the Subscription
Amount and (b) the Company’s obligations to deliver the Shares, in each case,
have been satisfied or waived, but in no event later than the third Trading Day
following the date hereof.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Fundamental Transaction” means any of the following: (a) the Company effects
any merger or consolidation of the Company with or into another Person, (b) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (c) any tender offer or exchange offer (whether
by the Company or another person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (d) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property.

 

“Material Adverse Effect” means (a) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and its subsidiaries, taken as a whole, or (b) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document.

 

 

 

 

“Offering” means the sale of the Shares to the Purchasers.

 

“Per Share Purchase Price” equals $6.00, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement but
on or prior to the Closing Date.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Prospectus” means the final prospectus included in the Registration Statement.

 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to the Purchasers.

 

“Registration Statement” means the effective registration statement on Form S-3
filed with the Commission (File No. 333-234528) that registers the offer and
sale of the Shares.

 

“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to this Agreement.

 

“Subscription Amount” means the aggregate amount to be paid for the Shares
purchased hereunder as specified below each Purchaser’s name on the signature
page of this Agreement and next to the heading “Subscription Amount” in United
States dollars and in immediately available funds.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTCQB Venture Market (or any
successors to any of the foregoing).

 

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means VStock Transfer, LLC, 18 Lafayette Place, Woodmeer, NY
11598, and any successor transfer agent of the Company.

 

2

 

 

ARTICLE II.
PURCHASE AND SALE

 

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, the Company agrees to sell, and each Purchaser agrees to
purchase, the Shares identified on such Purchaser’s signature page hereto. At
the Closing, each Purchaser shall deliver to the Company, via wire transfer,
immediately available funds equal to such Purchaser’s Subscription Amount, the
Company shall deliver to the Purchasers the Shares as set forth in Section
2.3(a), and the Company and each Purchaser shall deliver the other items set
forth in Section 2.3 deliverable at the Closing. Upon satisfaction of the
covenants and conditions set forth in Sections 2.3 and 2.4, the Closing shall
occur at such location or by electronic exchange of documents, as the parties
shall mutually agree.

 

2.2 Prospectus. Each Purchaser represents and warrants to the Company that it
has received (or otherwise had made available to it by the filing by the Company
of an electronic version thereof with the Commission) the Prospectus filed by
the Company with the Commission and, if applicable, certain “free writing
prospectuses” (as that term is defined in Rule 405 under the Securities Act),
that have been or will be filed with the Commission and delivered to the
Purchaser on or prior to the date hereof, containing certain supplemental
information regarding the Shares, the terms of the Offering and the Company, and
the Prospectus Supplement. Each Purchaser acknowledges that, prior to the
delivery of this Agreement by the Purchaser to the Company, the Purchaser will
receive certain additional information regarding the Offering, including pricing
information. Such information may be provided to the Purchaser by any means
permitted under the Securities Act, including the Prospectus Supplement, a free
writing prospectus and oral communications.

 

2.3 Deliveries.

 

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchasers the following:

 

(i) this Agreement, duly executed by the Company;

 

(ii) a copy of the irrevocable instructions to the Transfer Agent instructing
the Transfer Agent to deliver a number of Shares equal to each Purchaser’s
Subscription Amount, designated on the signature page as “Subscription Amount,”
divided by the Per Share Purchase Price for Common Stock, registered in the name
of such Purchaser, via The Depository Trust Company (DTC) Deposit and Withdrawal
at Custodian (DWAC) system;

 

(iii) a certificate of the Secretary of the Company, dated as of the Closing
Date, (A) certifying the resolutions adopted by the Board of Directors of the
Company or by any committee of the Board of Directors of the Company approving
the transactions contemplated by this Agreement and the other Transaction
Documents and the issuance of the Shares and (B) certifying the current versions
of the certificate of incorporation and by-laws of the Company;

 

3

 

 

(iv) a certificate of the Chief Executive Officer of the Company, dated as of
the Closing Date, certifying to the fulfillment of the conditions specified in
Sections 2.4(b)(i) and (iii);

 

(v) a legal opinion of Fredrikson & Byron, P.A. (“F&B”), as counsel to the
Company; and

 

(vi) the Prospectus and Prospectus Supplement (which may be delivered in
accordance with Rule 172 under the Securities Act).

 

(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:

 

(i) this Agreement, duly executed by such Purchaser; and

 

(ii) such Purchaser’s Subscription Amount by wire transfer to the account
specified in writing by the Company.

 

2.4 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i) all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date shall have been performed; and

 

(ii) the delivery by the Purchasers of the items set forth in Section 2.3(b) of
this Agreement.

 

(b) The obligations of the Purchasers hereunder in connection with the Closing
are subject to the following conditions being met:

 

(i) all obligations, covenants and agreements of the Company under this
Agreement required to be performed at or prior to the Closing Date shall have
been performed;

 

(ii) the delivery by the Company of the items set forth in Section 2.3(a) of
this Agreement;

 

(iii) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

 

(iv) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market, and, from the date hereof and at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg L.P. shall not have
been suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities, nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, makes it reasonably impracticable or inadvisable to
purchase the Shares at the Closing.

 

4

 

 

ARTICLE III.
MISCELLANEOUS

 

3.1 Termination. This Agreement may be terminated by the Purchasers or by the
Company by written notice to the other party if the Closing has not been
consummated on or before October 20, 2020; provided, however, that no such
termination will affect the right of either party to sue for any breach by the
other party.

 

3.2 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Shares to the Purchasers.

 

3.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, the Prospectus and the Prospectus Supplement, contain the
entire understanding of the parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.

 

3.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers, or, in the case of a waiver, by
the party against whom enforcement of any such waived provision is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

3.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers (except if in connection
with a Fundamental Transaction).

 

3.6 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns only,
and is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

5

 

 

3.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, or that such court is
an improper or inconvenient venue for such Proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address for notice set forth on the signature page hereto and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If any party shall
commence a Proceeding to enforce any provisions of the Transaction Documents,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other reasonable costs and expenses
incurred with the investigation, preparation and prosecution of such Proceeding.

 

3.8 Execution. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail (including .pdf or any electronic signature complying with the
U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

3.9 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

3.10 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchasers and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages would not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

6

 

 

3.11 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
Proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Purchasers. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Purchaser, solely,
and not between the Company and the Purchasers collectively and not between and
among the Purchasers.

 

3.12 Acknowledgment. Each Purchaser acknowledges that the Offering is not being
underwritten and that there is no minimum Subscription Amount. Such Purchaser
confirms that it has had full access to all filings made by the Company with the
Commission, including the Registration Statement, the Prospectus and the
Prospectus Supplement relating to the Shares, and the documents incorporated by
reference therein, and that it was able to read and review each such filing. In
subscribing to the Shares, such Purchaser affirms that it has conducted
substantive due diligence with respect to the Company and the Shares including,
without limitation, reviewing in detail the Registration Statement (including
the exhibits thereto), the Prospectus and the Prospectus Supplement, including
the documents incorporated by reference in such documents. In addition, such
Purchaser understands that there is a high degree of risk in subscribing to the
Shares and that such Purchaser may lose the entire investment in the Shares.

 

3.13 Liquidated Damages. The Company’s obligation to pay Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
any Shares to the Purchasers is a continuing obligation of the Company and shall
not terminate until all such unpaid amounts have been paid.

 

3.14 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement but on or prior
to the Closing Date.

 

3.15 Waiver of Conflict of Interest. Each Purchaser and the Company is aware
that F&B may have previously performed and may continue to perform certain legal
services for certain of the Purchasers or their affiliates in matters unrelated
to F&B’s representation of the Company. In connection with its Purchaser
representation, F&B may have obtained confidential information of such
Purchasers that could be material to F&B’s representation of the Company in
connection with negotiation, execution and performance of this Agreement. By
signing this Agreement, each Purchaser and the Company hereby acknowledges that
the terms of this Agreement were negotiated between the Purchasers and the
Company and are fair and reasonable and waives any potential conflict of
interest arising out of such representation (including any future representation
of such parties) or such possession of confidential information. Each Purchaser
and the Company further represents that it has had the opportunity to be, or has
been, represented by independent counsel in giving the waivers contained in this
Section 3.15.

 

3.16 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

[Signature Pages Follow]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

NEPHROS, INC.

 

By: /s/ Andrew Astor   Name: Andrew Astor   Title: Chief Executive Officer  

 

Address for Notice:

 

380 Lackawanna Place

South Orange, NJ 07079

Attn: Chief Executive Officer

Fax: (201) 343-5207

Email: andy@nephros.com

 

With a copy to (which will not constitute notice):

 

Fredrikson & Byron, P.A.

200 South Sixth Street, Suite 4000

Minneapolis, MN 55402

Attn: Christopher J. Melsha, Esq.

Fax: (612) 492-7077

Email: cmelsha@fredlaw.com

 

Signature Page to Securities Purchase Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser:     Signature of Authorized Signatory of Purchaser:      
Name of Authorized Signatory:       Title of Authorized Signatory:       Email
Address of Authorized Signatory:       Address for Notice to Purchaser:        
              DTC Participant Account Name:       DTC Participant Account
Number:       Subscription Amount: $     Shares:       FEIN:  

 

Signature Page to Securities Purchase Agreement

 

 

 